



LIQUIDITY SERVICES, INC.
SECOND AMENDED AND RESTATED 2006 OMNIBUS LONG-TERM INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT


Unless otherwise defined herein, the terms defined in the Liquidity Services,
Inc. Second Amended and Restated 2006 Omnibus Long-Term Incentive Plan (the
“Plan”) shall have the same defined meanings in this Notice of Stock Option
Grant (“Notice of Grant”).
The person named below (the “Optionee”) has been granted an option (the “Award”)
to purchase shares of common stock, par value $0.001, of the Company (the
“Stock”), subject to the terms and conditions of the Plan, this Notice of Grant,
and the attached Stock Option Agreement, as follows:



Optionee Name:[________]Grant Date:[________]Total Number of Shares of Stock
Subject to the Option:[________]Exercise Price per Share:
$[________]
Total Exercise Price:
$[________]
Type of Option (check one):
Incentive Stock Option [__]
Non-qualified Stock Option [__]
Term/Expiration Date:[______________]Vesting Schedule:
This Option may be exercised, in whole or in part, in accordance with Exhibit A.
In the event of a Corporate Transaction, Section 17.3 of the Plan shall
determine the impact of the Corporate Transaction on this Option.



The undersigned Optionee acknowledges receipt of, and understands and agrees to,
this Notice of Grant, the Stock Option Agreement, attached hereto as Exhibit
B-1, and the Plan, both of which are made a part of this document. Optionee
further acknowledges that as of the Grant Date, this Notice of Grant, the Stock
Option Agreement, and the Plan set forth the entire understanding between
Optionee and the Company regarding the acquisition of Stock in the Company and
supersede all prior oral and written agreements on that subject with the
exception of (i) options, restricted stock or other Awards previously granted
and delivered to Optionee under the Plan, and (ii) the following agreements
only:
Other Agreements (if any): ________________________________________________
Optionee acknowledges that if no other agreements are listed above, no other
agreements on the subject hereof exist.
Optionee further acknowledges that by his or her signature below, he or she
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Optionee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Option via Company web site or other electronic delivery.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]






OPTIONHOLDER: LIQUIDITY SERVICES, INC.
__________________________________ __________________


Signature By:
__________________________________ William P. Angrick, Chairman and CEO_
(Print Name and Title) (Print Name and Title)


__________________________________ _____________________
(Date) (Date)





--------------------------------------------------------------------------------



Exhibit A


Performance-Based Vesting Schedule – Liquidity Services, Inc.


This Award shall vest based on the Company’s “total stockholder return”
following the Grant Date over a four-year performance period ending [________]
(the “Performance Period”). For purposes hereof, “total stockholder return”
shall mean the Company’s stock price appreciation over the Performance Period,
plus the value of any dividends paid per share of Stock during the Performance
Period. Appropriate adjustments will be made with respect to changes in the
Company’s Stock occurring during the Performance Period in the same manner as
implemented in accordance with Section 17 of the Plan.


The Company’s Stock price at the beginning of the Performance Period is
[________], which is equal to the closing price of a share of Stock on the Grant
Date (the “Beginning Stock Price”).


On [________] and on each [________], [________], [________] and [________]
occurring thereafter during the Performance Period (each such date a
“Measurement Date”), the Company’s Stock price shall be measured based on the
average closing price of a share of Stock over the 20 trading days preceding
such Measurement Date. In the event that the Stock price on any such Measurement
Date (plus dividends paid through the Measurement Date) increases as compared to
the Beginning Stock Price as set forth in the table below, the corresponding
percentage of the total Award shall vest as of the applicable Measurement Date
(including vesting of all lower percentage levels to the extent not already
vested), subject in each case to your continued Service as of the applicable
Measurement Date:



Share Price IncreasePercentage of Award VestingCumulative %
Vested20%20%20%40%20%40%60%20%60%80%20%80%100%20%100%



In no event shall more than 100% of the Award become vested and in no event
shall any portion of the Award vest after the last Measurement Date in the
Performance Period.


In the event that any or all of the stock options subject to this Award do not
vest due to the failure to achieve the requisite Share Price Increase during the
Performance Period, any such stock options which remain unvested will be
forfeited and any shares reserved under the Plan with respect to such unvested
stock options shall be available for award under the Plan.















--------------------------------------------------------------------------------



Exhibit B-1


TO NOTICE OF STOCK OPTION GRANT
LIQUIDITY SERVICES, INC.
STOCK OPTION AGREEMENT
1. Grant of Option. The Company hereby grants to the Optionee named in the
Notice of Grant provided to said Optionee herewith (the “Optionee”) an option
(the “Option”) to purchase the number of shares of Stock (“Shares”) as set forth
in the Notice of Grant, at the exercise price per share set forth in the Notice
of Grant (the “Exercise Price”), subject to the terms and conditions of the
Plan, which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).
2. Exercise of Option.
(a) Right to Exercise. This Option is exercisable only before it expires and
then only in accordance with the Vesting Schedule set out in the Notice of Grant
and the applicable provisions of the Plan and this Option Agreement. The minimum
number of Shares with respect to which this Option may be exercised, in whole or
in part, shall be the lesser of (i) 100 Shares or (ii) the maximum number of
Shares available under this Option at the time of exercise. This Option may not
be exercised for a fraction of a share. No portion of the Option which has not
become vested and exercisable at the date of the Optionee’s termination of
Service shall thereafter become vested and exercisable, except as may be
otherwise provided in the Notice of Grant or as set forth in a written agreement
between the Company and the Optionee.
(b) Duration of Exercisability. The installments provided in the Vesting
Schedules set forth in the Notice of Grant are cumulative. Each such installment
which becomes vested and exercisable pursuant to the Vesting Schedule set forth
in the Notice of Grant shall remain vested and exercisable until it becomes
unexercisable under Section 5.
(c) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B-2 (or such other form as may then be
required by the Committee at the time of exercise) (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Senior Stock Plan Administrator or such
other person as designated by the Company from time to time. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. The Optionee shall also be required to make adequate provision
for all withholding taxes relating to the exercise as a condition to the
exercise of the Option. This Option shall be deemed to be exercised upon receipt
by the Company of such fully executed Exercise Notice accompanied by the payment
of such aggregate Exercise Price and arrangement for the adequate provision for
the withholding taxes relating to the exercise.
(d) No Shares shall be issued pursuant to the exercise of this Option unless
such issuance, exercise, and the method of payment of consideration for such
Shares complies with applicable laws or the requirements of any stock exchange
upon which the Shares may then be listed. Assuming such compliance, for income
tax purposes the Exercised Shares shall be considered transferred to the
Optionee on the date the Option is exercised with respect to such Exercised
Shares.
3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:
(a) cash; or
(b) check; or
(c) by delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price and any withholding taxes; or
(d) surrender of other shares of Stock which have a Fair Market Value on the
date of the exercise equal to the aggregate Exercise Price of the shares of
Stock with respect to which the Option or portion thereof is being exercised.




--------------------------------------------------------------------------------



4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
5. Expiration of Option. This Option will expire and may not be exercised to any
extent by anyone after the first to occur of the following events:
(a) The expiration of ten years from the Grant Date;
(b) If this Option is designated as an Incentive Stock Option and the Optionee
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary” of the Company or any “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the expiration of five years from the Grant Date;
(c) The expiration of three (3) months from the date of the Optionee’s
termination of Service, unless the Optionee’s Service is terminated for Cause or
such termination occurs by reasons of the Optionee’s death, Disability, or
termination without Cause or for Good Reason;
(d) The expiration of one year from the date of the Optionee’s termination of
Service by reason of the Optionee’s death, Disability or termination without
Cause or for Good Reason;
(e) Except as the Board or Committee may otherwise approve, the date of the
Optionee’s termination of Service if the Optionee’s Service is terminated for
Cause. Except as the Board or Committee may otherwise approve, all rights under
the Option will be forfeited and the Option will immediately expire on the date
the Optionee’s Service is terminated for Cause; or
(f) Such earlier date established by the Board or the Committee in accordance
with the provisions of Section 17.3 of the Plan, if applicable.
6. Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two years after the grant date, or (ii) one year after the
exercise date, the Optionee shall immediately notify the Company in writing of
such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.
7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. The Company may amend the terms of the
Option; provided that the rights under any Option shall not be materially
impaired by any such amendment except by means of a writing signed by the
Company and Optionee. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware.
8. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE, DIRECTOR, OR CONSULTANT AT THE WILL OF THE COMPANY
(AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS AN EMPLOYEE, DIRECTOR, OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE OPTIONEE’S RELATIONSHIP (I) AS AN EMPLOYEE AT ANY TIME, WITH OR
WITHOUT CAUSE; (II) AS A CONSULTANT PURSUANT TO THE TERMS OF OPTIONEE’S
AGREEMENT WITH THE COMPANY OR AN AFFILIATE; OR (III) AS A DIRECTOR PURSUANT TO
THE BYLAWS OF THE COMPANY, AND ANY APPLICABLE PROVISIONS OF THE CORPORATE LAW OF
THE STATE OR OTHER JURISDICTION IN WHICH THE COMPANY IS DOMICILED, AS THE CASE
MAY BE.


By Optionee’s signature and the signature of the Company’s representative in the
Notice of Stock Option Grant, Optionee and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Optionee has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully



--------------------------------------------------------------------------------



understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors (or any Committee to whom the Board
has delegated administration of the Plan) upon any questions relating to the
Plan and Option Agreement.












--------------------------------------------------------------------------------



Exhibit B-2
SECOND AMENDED AND RESTATED 2006 OMNIBUS LONG-TERM INCENTIVE PLAN
EXERCISE NOTICE
Liquidity Services, Inc.
6931 Arlington Road, Suite 200
Bethesda, MD20814
Attention: Senior Stock Plan Administrator


1. Exercise of Option. Effective as of today, ________, 20__, the undersigned
(“Purchaser”) hereby elects to purchase ______________ shares (the “Shares”) of
the Stock of Liquidity Services, Inc. (the “Company”) under and pursuant to the
Second Amended and Restated 2006 Omnibus Long-Term Incentive Plan (the “Plan”)
and the Stock Option Agreement dated, _________, 20__ (the “Option Agreement”).
The total purchase price for the Shares shall be $________, as required by the
Option Agreement.
2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares in the form of (check one or more):
______ Cash or check in the amount of $_____________
______ Delivery (on the form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price and any withholding taxes; or
______ Surrender of other shares of Stock.
3. Representations of Purchaser.
(a) Purchaser has received, read and understood the Plan and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.
(b) Purchaser agrees: (i) to provide such additional documents as the Company
may require pursuant to the terms of the Plan, (ii) to provide for the payment
by Purchaser to the Company (in the manner designated by the Company) of the
Company’s withholding obligation, if any, relating to the exercise of this
Option, and (iii) if this exercise relates to an incentive stock option, to
notify the Company in writing promptly after the date of any disposition of any
of the shares of Common Stock issued upon exercise of this Option that occurs
within two (2) years after the date of grant of this Option or within one (1)
year after such shares of Company Stock are issued upon exercise of this Option.
(c) Purchaser hereby makes the following certifications and representations with
respect to the Shares, which are being acquired by the Purchaser for his or her
own account (or otherwise in compliance with applicable law) upon exercise of
the Option as set forth above:
(i) If Purchaser is an officer and/or director of the Company, Purchaser has
communicated with the Company to determine whether he or she is subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and if so:
•Purchaser has reviewed his or her transactions relative to Section 16 of the
Exchange Act (“Section 16”);
•The Company has informed the Purchaser that the grant of the Option is exempt
from Section 16(b) of the Exchange Act either because (i) it was approved by the
Company’s board of directors or a committee of the board of directors that is
composed solely of two (2) or more “non-employee directors” (as that term is
defined in the rules issues under Section 16), or (ii) Purchaser has held the
Option for six (6) months or more, and, therefore, this transaction may not be
matched with a nonexempt purchase; and
•Purchaser understands that the filing of a Form 4 with the U.S. Securities and
Exchange Commission will be required because of this transaction.
(ii) Purchaser understands that if he or she is an officer and/or director of
the Company, Purchaser may be deemed an “affiliate” of the Company and is
therefore subject to certain of the conditions set forth in Rule 144 of the
Securities Act.
(iii) Purchaser further acknowledges that all certificates representing any of
the Shares subject to the provisions of the Option shall have endorsed thereon
appropriate legends reflecting the foregoing limitations, as well as any legends
reflecting restrictions pursuant to applicable securities laws. Purchaser agrees
that the Shares are being acquired in accordance with and subject to the terms,
provisions and conditions of his or her option documents and the Plan, to all of
which the Purchaser hereby expressly assents. This Agreement shall inure to the
benefit of and be binding upon the Purchaser’s heirs, executors, administrators,
successors and assigns.
(iv) If Purchaser is selling some or all of these Shares in accordance with the
terms of the Company’s “sale” program, Purchaser does not have access to, nor is
Purchaser aware of, any nonpublic, material information regarding the Company
that could or has influenced his or her decision to sell these Shares.




--------------------------------------------------------------------------------



(v) Purchaser hereby agrees to notify the Company upon the transfer or sale or
other disposition of the shares acquired under any incentive stock option
exercise and agrees to hold harmless s the Company regarding the reporting of
income subject to the disposition of these Shares.
(vi) Purchaser further acknowledges that he or she has received a copy of the
prospectus prepared by the Company, which provides information regarding the
Company, the Plan and the Shares.
(vii) Purchaser represents that he or she is entitled to exercise the Option
with respect to the number of Shares that the Purchaser wishes to purchase
hereby.
4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the shares of the Company’s
Stock subject to the Option, notwithstanding the exercise of the Option. The
Shares so acquired shall be issued to the Purchaser as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 17 of the Plan.
5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Delaware.
Submitted by: Accepted by:
PURCHASER: LIQUIDITY SERVICES INC.
___________________________________ ___________________________________
(Signature) By:
Title:


___________________________________ ___________________________________
(Print Name) (Print Name)

[Address]

Liquidity Services, Inc. 6931 Arlington Road, Suite 200
Bethesda, MD 20814
(Date Received)
(Date Received)
















